Title: From Benjamin Franklin to John Canton, 25 August 1769
From: Franklin, Benjamin
To: Canton, John


Dear Sir
Craven street, Aug. 25. 1769
When I was at Paris about 10 Days since, I was told that a Comet was then visible with a Tail of considerable Length. If it has not been yet observed or heard of here, perhaps this little Notice may be agreable to you. I return’d but last Night, I hope you and yours are well; being very sincerely Your affectionate Friend and Servant
B Franklin
I think it was said to be in some Part of the Bull, and in its Progress towards the Sun. M. Monnier discover’d and observ’d it.
